                                          Case 5:20-cv-05799-LHK Document 427 Filed 01/04/21 Page 1 of 3




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11
                                  12     NATIONAL URBAN LEAGUE, et al.,                    Case No. 20-CV-05799-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiffs,                         CASE MANAGEMENT ORDER
                                  14             v.

                                  15     WILBUR L. ROSS, et al.,
                                  16                    Defendants.

                                  17
                                       Attorneys for Plaintiffs National Urban League; League of Women Voters; Black Alliance for Just
                                  18   Immigration; Harris County, Texas; King County, Washington; City of San Jose, California;
                                  19   Rodney Ellis; Adrian Garcia; NAACP: Sadik Huseny, Melissa Arbus Sherry, and Anne Robinson
                                       Attorneys for above Plaintiffs and Navajo Nation: Ezra Rosenberg and Thomas Wolf
                                  20   Attorney for Plaintiff Navajo Nation: Jason Searle
                                       Attorney for Plaintiff City of Los Angeles: Michael Dundas
                                  21   Attorney for Plaintiff County of Los Angeles: David Holtzman
                                       Attorney for Plaintiff City of Salinas: Michael Mutalipassi
                                  22   Attorney for Plaintiff City of Chicago: Rebecca Hirsch
                                  23   Attorney for Plaintiff Gila River Indian Community: Merrill Godfrey
                                       Attorneys for Defendants: John Coghlan, Diane Kelleher, Brad Rosenberg, and Alexander
                                  24   Sverdlov

                                  25          On January 4, 2021, the Court held a case management conference. The Court set a further

                                  26   case management conference on January 11, 2021 at 3 p.m. The parties shall file a joint case

                                  27   management statement on January 11, 2021 at 10 a.m.

                                  28                                                   1
                                       Case No. 20-CV-05799-LHK
                                       CASE MANAGEMENT ORDER
                                          Case 5:20-cv-05799-LHK Document 427 Filed 01/04/21 Page 2 of 3




                                   1          Pursuant to the parties’ request, the January 12 and 19, 2021 briefing schedule and January

                                   2   28, 2021 hearing date on Defendants’ motion to convene a three-judge court, ECF No. 413,

                                   3   remain as set, and the Court will likely vacate the hearing date after briefing is completed.

                                   4          Plaintiffs’ motion for discovery sanctions regarding the summary report data responsive to

                                   5   Plaintiffs’ sufficient-to-show requests, ECF No. 424 at 2, shall be filed by January 5, 2021 at 6

                                   6   p.m. Defendants’ response is due on January 7, 2021. Plaintiffs’ reply is due by January 8, 2021 at

                                   7   2 p.m. After briefing is completed, the Court will decide whether the Court or the Magistrate

                                   8   Judge Panel will preside over this motion.

                                   9          Plaintiffs also stated that they may file another discovery-related motion after receiving

                                  10   certain promised information from Defendants. Thus, the deadline for this motion set in ECF No.

                                  11   421 is vacated. The Magistrate Judge Panel will preside over this motion, so the parties shall

                                  12   coordinate the motion briefing and any hearing schedule with the Magistrate Judge Panel.
Northern District of California
 United States District Court




                                  13          Following consultation with the parties and consideration of the parties’ proposed case

                                  14   schedule amendments, the Court set the following case schedule:

                                  15
                                         Scheduled Event                              Old Date                      New Date
                                  16     Close of Fact Discovery                      January 7, 2021               January 21, 2021
                                  17     Opening Expert Reports                       January 14, 2021              January 26, 2021

                                  18     Rebuttal Expert Reports                      January 21, 2021              February 2, 2021
                                         Close of Expert Discovery                    January 28, 2021              February 9, 2021
                                  19
                                         Cross-Motions for Summary Judgment           February 4, 2021              February 16, 2021
                                  20     (one per side in the entire case)
                                  21     Cross-Oppositions to Motions for             February 11, 2021             February 23, 2021
                                         Summary Judgment
                                  22
                                         Hearing on Motions for Summary               February 18, 2021 at 1:30     March 2, 2021 at 1:30
                                  23     Judgment                                     p.m.                          p.m.

                                  24     Motions in Limine                            March 5, 2021                 March 5, 2021
                                         (three per side, limited to three pages
                                  25     each)

                                  26     Oppositions to Motions in Limine             March 8, 2021                 March 8, 2021

                                  27
                                  28                                                     2
                                       Case No. 20-CV-05799-LHK
                                       CASE MANAGEMENT ORDER
                                         Case 5:20-cv-05799-LHK Document 427 Filed 01/04/21 Page 3 of 3




                                         Final Pretrial Conference        March 11, 2021 at 1:30   March 11, 2021 at
                                   1
                                                                          p.m.                     1:30 p.m.
                                   2     Jury Trial                       March 19, 2021 at 9:00   March 19, 2021 at
                                                                          a.m.                     9:00 a.m.
                                   3
                                         Length of Trial                  5 days                   5 days
                                   4
                                       IT IS SO ORDERED.
                                   5
                                   6
                                       Dated: January 4, 2021
                                   7
                                                                           ______________________________________
                                   8
                                                                           LUCY H. KOH
                                   9                                       United States District Judge

                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                        3
                                       Case No. 20-CV-05799-LHK
                                       CASE MANAGEMENT ORDER
